INVESTMENT MANAGERS SERIES TRUST January 15, 2013 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C. 20549 Re: Investment Managers Series Trust (filing relates to Aristotle/Saul Opportunity Fund,) (File Nos. 333-122901 and 811-21719) Ladies and Gentlemen: On behalf of Investment Managers Series Trust (the “Trust”), we are filing Preliminary Proxy Statement relating to its series Aristotle/Saul Opportunity Fund (the “Fund”) for the purpose of reappointing Aristotle Capital Management LLC as advisor to the Fund Please contact the undersigned at (626) 914-1041 with any comments or questions relating to the filing. Sincerely, /s/Rita Dam Rita Dam Treasurer Investment Mangers Series Trust
